Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sakima Iban El Bey appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his civil complaint in which he seeks the return of real property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. El Bey v. Seymour, No. 3:14-cv-02858-SB (D.S.C. Nov. 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in *242the materials before this court and argument would not aid the decisional process.

AFFIRMED.